Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 1 of 23 PageID: 1289




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 ___________________________________
                                     :
 FINANCIAL RESOURCES FEDERAL         :
 CREDIT UNION,                       :
                                     :                               Civil Action No. 20-6180
                                     :                                       OPINION
                         Plaintiff,  :
                                     :
              v.                     :
                                     :
 ALLOYA CORPORATE FEDERAL            :
 CREDIT UNION; DIEBOLD               :
 NIXDORF AND DIEBOLD,                :
 INCORPORATED; J.P MORGAN            :
 CHASE BANK, N.A. d/b/a CHASE        :
 BANK; LOOMIS ARMORED, INC.;         :
 BRINKS COMPANY; DUNBAR              :
 ARMORED,                            :
                         Defendants. :
 ___________________________________ :

 WOLFSON, United States Chief District Judge:

        Before the Court are three separate motions to dismiss plaintiff Financial Resources Federal

 Credit Union’s (“Financial Resources” or “Plaintiff”) Amended Complaint, filed, respectively, by

 defendants Diebold Nixdorf, Inc. and Diebold, Incorporated (collectively, “Diebold”); J.P. Morgan

 Chase Bank, N.A. (“Chase”); Brink’s Company and Brink’s, Incorporated, as successor in interest

 to Dunbar Armored, Inc., 1 (Brink’s Company and Brink’s Incorporated, collectively, “Brink’s

 Defendants”) (Diebold, Chase, Brink’s Defendants collectively, “Moving Defendants”). 2 Diebold



 1
       In 2019, Brink’s, Incorporated acquired Dunbar Armored, Inc., and in September of 2019,
 Dunbar was formally dissolved into Brink’s, Incorporated. See ECF No. 29, Brinks MTD at 1 n.1.
 2
        There are two additional defendants in this matter: Alloya Corporate Federal Credit Union
 (“Alloya”) which has already been dismissed from this lawsuit, see ECF No.6, and Loomis
 Armored, Inc., which has filed an Answer, but has not moved to dismiss.
                                                 1
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 2 of 23 PageID: 1290




 also separately moves to transfer this action to the United States District Court for the Northern

 District of Ohio, based on a contractual forum selection clause. For the following reasons,

 Diebold’s motion to transfer is granted pursuant to 28 U.S.C. § 1404(a), and this entire matter is

 transferred to United States District Court for the Northern District of Ohio.

 I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        In addressing Moving Defendants’ motions to dismiss, this Court must accept the

 allegations from Plaintiff’s Complaint as true. See Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d

 446, 457 (3d Cir. 2003); Dayhoff, Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996). Thus,

 the facts recited below are taken from the Complaint and do not represent this Court’s factual

 findings.

        Plaintiff Financial Resources is a federally-charted credit union, headquartered in

 Bridgewater, New Jersey, and a member-bank of Alloya, a federally-chartered corporate federal

 credit union, headquartered in Naperville, Illinois. Am. Compl. ¶¶1-3.

         Beginning in or around 2010, Plaintiff entered into a Managed Equipment and Services

 Agreement (the “Services Agreement”) with Diebold, an Ohio corporation that “specializes in the

 sale, manufacture, installation and service of self-service transaction systems, point-of-sale

 terminals, physical security products, and software and related services for global financial, retail,

 and commercial markets,” for the purpose of, inter alia, providing cash delivery and retrieval

 services for Automated Teller Machines ( “ATMs”) owned by Plaintiff. Id. at ¶¶4,8. Among other

 things, the Services Agreement provided:

                This agreement shall be governed by and construed in accordance
                with the laws of the State of New Jersey, excluding the conflicts of
                laws provisions thereof, and the federal laws of the United States of
                America applicable thereto. . . .The parties hereby consent and agree
                to submit to the exclusive jurisdiction of the Federal District Court
                for the Northern District of Ohio or the State courts of Common

                                                   2
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 3 of 23 PageID: 1291




                Pleas sitting in Stark or Summit County, Ohio. The parties mutually
                acknowledge and agree that they will not raise, in connection with
                any suit, action or proceeding brought in any of the above referenced
                Courts, any defense or objection based upon lack of jurisdiction,
                improper venue, inconvenience of forum or the like. 3

 ECF No. 12-2, Certification of Wilfred P. Coronato, Esq., Ex. A, Section 15.1.

        In 2013, Plaintiff also entered into a contractual relationship with Alloya, pursuant to which

 Alloya would provide the physical cash for use in Plaintiff’s ATMs. Am. Compl. at ¶9. Pursuant

 to their agreement, the credit or payment for the ATM cash that Diebold would transport to

 Plaintiff’s ATMs would come from an account maintained by Plaintiff at Alloya (the “Transaction

 Account”). Id. at ¶9. Plaintiff alleges that Alloya also maintained an account, or accounts, with

 Chase Bank, which Alloya used to fill cash orders for the ATMs owned and/or operated by

 Plaintiff. Id. at ¶5. According to Plaintiff, Alloya would withdraw the money from the Chase

 account and that cash would be physically delivered to Plaintiff’s ATMs by Diebold and/or its

 cash carrier subcontractors, such as Loomis and the Brink’s Defendants. Id. at ¶¶6, 9, 10. At the

 time the cash deliveries were made, Diebold or its subcontractors, would also pick up deposits and

 cash from the ATM. Id. at ¶11. Then, those deposits were delivered by Diebold, or one of its

 subcontractors, to Alloya. Id. After receiving the delivery, Alloya would credit Plaintiff’s account

 in the amount of the delivery. Id. Plaintiff further alleges that “[u]pon information and belief, the

 cash would ultimately be returned to the account(s) at [Chase] from which the withdrawals of cash

 were made.” Id. at ¶12. Beginning on or about May 22, 2014 and through December 22, 2015,



 3
          The Services Agreement was not included as an exhibit to Plaintiff’s Complaint. However,
 a court may consider documents that are “integral to or explicitly relied upon in the complaint” or
 any “undisputedly authentic document that a defendant attaches as an exhibit to a motion to dismiss
 if the plaintiff’s claims are based on the document” In re Rockefeller Ctr. Props., Inc. Sec. Litig.,
 184 F.3d 280, 287 (3d Cir. 1999). Diebold provided the Services Agreement as an exhibit to their
 motion to transfer, and Plaintiff did not object. Thus, the Court may consider the document on
 this motion.
                                                  3
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 4 of 23 PageID: 1292




 however, something allegedly went awry; Plaintiff avers that it “did not receive proper credits or

 reconciliation of its . . . Transaction Account via Alloya, at Defendant Chase Bank for cash and

 cash deposits that were retrieved by Defendant Diebold, or one of its subcontractors, when

 deliveries were made to Plaintiff’s ATMs.” Id. at ¶13. Specifically, Plaintiff alleges that the

 following transactions are unaccounted for:

            •   On May 22, 2014 and again on May 26, 2014, FRFCU’s records
                show that it had only one order/replenishment for ATM 42520059.
                Nevertheless, it was debited (i.e. cash being taken from its account)
                twice, each time for $60,000 - and was provided with confirmation
                #4216458 dated 5/22/2014 and confirmation #4226292 dated
                5/26/2014.
            •   On Sept. 25, 2014, FRFCU’s records show missing credits/deposits
                on the deposit pulls of $3,019 and residual removal of $66,400 for
                ATM 42520002 (totaling $69,419), however, no credits were posted
                to FRFCU’s account for this balancing.
            •    On December 22, 2014 – FRFCU’s account was debited $20,000 for
                ATM 42520040 and $60,000 for ATM 42520052 – and provided
                confirmation/transaction #s 6093239 and 6329772– but the cash was
                never received in these machines, nor were the funds returned to
                FRFCU’s account.
            •    On February 9, 2015 FRFCU was debited $86,000 for - ATM
                42520002 and was provided with confirmation #6483048. It was
                subsequently determined by FRFCU, and confirmed by Diebold that
                the funds were picked up by Diebold’s subcontractor in error and that
                the funds would be returned. Upon information and belief, the funds
                were not, however, returned.
            •   On February 11, 2015, FRFCU was debited $76,000 for ATM
                42420014 – and received confirmation/transaction #6494494
                however, the funds were never received in FRFCU’s machine, nor
                were the funds returned to FRFCU’s account.
            •    On September 8, 2015, FRFCU was debited $66,000 for ATM
                42520028 – and received confirmation #8491672 - however, only
                $32,000 was replenished to the ATM.
            •   On December 22, 2015, the sum of $96,000 was debited two times
                from FRCFU’s bank account - with confirmations #9444376 and
                #95536540 – however ATM 42520015 received only one $96,000
                deposit. There is not a record of the second $96,000 deposit being
                made to any FRFCU ATM, nor is there a record of said funds being
                credit back to FRFCU’s account.



                                                 4
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 5 of 23 PageID: 1293




 The amount of those funds totals $503,419. Id. at ¶15. After discovering the discrepancies,

 Plaintiff demanded that Diebold and Alloya provide records and account for the missing funds.

 Id. at ¶16. Neither entity fulfilled Plaintiff’s request. Id.

         Subsequently, on February 28, 2019, Plaintiff filed the instant Complaint in New Jersey

 state court, which was removed to this Court by Alloya, asserting a conversion claim against all

 defendants and seeking an equitable accounting with respect to the missing funds. See Am.

 Compl., Count One and Two. Thereafter, Moving Defendants filed their respective motions to

 dismiss. See ECF Nos. 13, 22, 29. Diebold also moved to transfer this matter, pursuant to 28

 U.S.C. § 1404(a), in order to enforce the forum selection clause in the Services Agreement. See

 ECF No. 12. Plaintiff opposes all four motions. Because I grant Diebold’s transfer motion, I deny

 all the motions to dismiss without prejudice.

 II.     STANDARD OF REVIEW

         A district court may transfer any civil action to any district where the action might have

 been brought in the interests of justice and for the convenience of the parties and witnesses. 28

 U.S.C. § 1404(a). The function of Section 1404(a) is “to prevent the waste of ‘time, energy, and

 money’ and to ‘protect litigants, witnesses and the public against unnecessary inconvenience and

 expense.’” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). The transfer decision is usually

 within “the sound discretion of the trial court.” Teva Pharmaceuticals USA, Inc. v. Sandoz Inc.,

 No. 17-275, 2017 WL 2269979, at *4 (D.N.J. May 23, 2017); Days Inns Worldwide, Inc. v. RAM

 Lodging, LLC, No. 09–2275, 2010 WL 1540926, at *2 (D.N.J. April 14, 2010); Cadapult Graphic

 Sys. v. Tektronix, Inc., 98 F. Supp. 2d 560, 564 (D.N.J. 2000). Moreover, where “venue is proper

 for one defendant but not others, a district court may sever and transfer the claims as to any

 defendant ... and retain the remainder of the claims.” High 5 Games, LLC v. Marks, No. 13-7161,



                                                    5
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 6 of 23 PageID: 1294




 2019 WL 3761114, at *12 (D.N.J. Aug. 9, 2019); see also D’Jamoos v. Pilatus Aircraft Ltd., 566

 F.3d 94, 110-11 (3d Cir. 2009). “When the parties have agreed to a valid forum-selection clause,”

 however, the Supreme Court has held that “a district court should ordinarily transfer the case to

 the forum specified in that clause.” Atlantic Marine Coast. Co., Inc. v. U.S. Dist. Court for the

 Western Dist. of Texas, 571 U.S. 49, 62 (2013). In such a case, a court must (1) give no weight to

 the forum preferred by “the party defying the forum-selection clause”; (2) deem the private

 interests to “weigh entirely in favor of the preselected forum”; and (3) analyze the public interests

 only. Id. at 63-64. However, Atlantic Marine does not govern where a case includes multiple

 defendants, only some of whom are bound by the forum selection clause. See In re: Howmedica

 Osteonics Corp., 867 F.3d 390 (3d Cir. 2017). Rather, where a plaintiff brings the same claims

 against multiple defendants, but only the plaintiff and some defendants contracted to a specific

 forum, the Third Circuit has established a four-step analytical framework to determine if the court

 should retain all claims, transfer all claims, or sever and transfer only the claims subject to the

 forum selection clause. Id.; see also In re McGraw-Hill Glob. Educ. Holdings LLC, 909 F.3d 48,

 69–70 (3d Cir. 2018) (explaining that Howmedica “announced an analytical framework to

 determine how forum selection clauses affect the § 1404(a) transfer analysis where the case

 involves both ‘contracting parties,’ i.e., those bound by a forum selection clause and thus subject

 to the presumption of Atlantic Marine, and ‘non-contracting parties,’ i.e., those not bound by a

 forum selection clause and whose private interests therefore must still be considered.”).

         First, “the court assumes that Atlantic Marine applies to parties who agreed to forum-

 selection clauses and that, ‘[i]n all but the most unusual cases,’ claims concerning those parties

 should be litigated in the fora designated by the clauses.” Howmedica, 867 F.3d at 404 (quoting

 Atlantic Marine,571 U.S. at 66). Second, a court must analyze “private and public interests



                                                  6
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 7 of 23 PageID: 1295




 relevant to non-contracting parties, just as when adjudicating a § 1404(a) transfer motion involving

 those parties in the absence of any forum-selection clauses.” Id.; see also J umara v. State Farm

 Ins. Co., 55 F.3d 873, 879-80 (3d Cir. 1995). If the First and Second steps point to the same forum,

 “then the court should allow the case to proceed in that forum, whether by transfer or by retaining

 jurisdiction over the entire case, and the transfer inquiry ends there.” Howmedica, 867 F.3d at

 404. However, “ if the Step One and Step Two analyses point different ways,” then the court

 proceeds to Step Three and considers severance. Id. At the Fourth Step, the court exercises its

 discretion to determine the appropriate outcome. Id. The Howmedica analysis can be “different

 and rather complex” depending on the context of the case. Ford v. EF Explore America, Inc., No.

 18-2800, 2018 WL 6050671, at *1, *4 (D.N.J. Nov. 19, 2018).

 III.   DISCUSSION

        a. Diebold’s Motion to Transfer

        Diebold seeks to enforce the forum selection clause in the Services Agreement by moving

 to transfer this matter to the Northern District of Ohio, pursuant to 28 U.S.C. § 1404(a). See

 generally ECF No. 12, Diebold Transfer Mot. Although they differ regarding the outcome of the

 analysis, the parties agree that the Third Circuit’s framework from In re Howmedica governs the

 instant transfer motion. ECF No. 26, Diebold Transfer Reply Br. at 5; ECF No. 21, Pl. Transfer

 Opp at 4-5.

        Diebold argues that the existence of an enforceable forum selection clause weighs heavily

 in favor of transfer and that since “this dispute is primarily centered on the parties’ contractual

 relationship, there is no overriding public interest involved that can overcome the weight of the

 forum-selection clause.” Id. at 4. Further, Diebold emphasizes that most of the factors either

 weigh in favor of transfer, or are neutral. Id. First, Diebold argues that “there exists a presumption



                                                   7
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 8 of 23 PageID: 1296




 that Plaintiff’s claims against Diebold should be litigated in the Northern District of Ohio pursuant

 to the forum selection clause.” Id. at 6-7. Second, Diebold asserts that, transfer is appropriate

 because the first two steps of the Howmedica framework both weigh in favor of transfer, and thus,

 there is no need to proceed to Step Three. Id. at 10. However, Diebold contends that if the Court

 finds it necessary to proceed to the third step, severance is appropriate. Id.

         Plaintiff opposes Diebold’s transfer motion arguing that the forum selection clause between

 it and Diebold “cannot be enforced as the litigation involves defendants who were not parties to

 the contract.” Pl. Transfer Opp. at 3. Plaintiff argues that with respect to the non-signatory

 defendants, both their private and the public interest weigh against transfer. Id. at 4-5. Further,

 Plaintiff argues that severance would be impractical, and thus, this Court should exercise its

 discretion to retain this case. Id. at 9-11.

             A. Step One: The Forum Selection Clause

         Here, the Services Agreement requires the parties to “to submit to the exclusive jurisdiction

 of the Federal District Court for the Northern District of Ohio or the State courts of Common Pleas

 sitting in Stark or Summit County, Ohio.” Neither Plaintiff nor Diebold dispute the validity of the

 forum selection clause, or whether Plaintiff’s claims fall within the scope of the clause. Nor have

 the parties argued that this is the type of “unusual” case where the forum selection clause should

 be disregarded. See Atlantic Marine,571 U.S. at 66; see also Foster v. Chesapeake Ins. Co., 933

 F.2d 1207, 1219 (3d Cir.1991) (Forum selection clauses are “prima facie valid and should be

 enforced unless enforcement is shown by the resisting party to be unreasonable under the

 circumstances,” or obtained by “fraud, undue influence, or overweening bargaining

 power”(internal quotation marks and citation omitted)). Thus, at Step One, the appropriate venue

 for the claims between Plaintiff and Diebold, the only signatories to the Services Agreement, and


                                                   8
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 9 of 23 PageID: 1297




 thus, the only parties bound by the forum selection clause, is the United States District Court for

 the Northern District of Ohio. 4 However, the other defendants to this action – Chase, the Brink’s

 Defendants, and Loomis Armored, Inc., – are not parties to the Services Agreement. Accordingly

 I must proceed to Step Two of the Howmedica framework and analyze their private and public

 interests. Howmedica, 867 F.3d at 404; see also Sweet Charlie's Franchising, LLC v. Sweet Moo's

 Rolled Ice Cream, LLC, No. 19-4618, 2020 WL 3405769, at *4 (E.D. Pa. June 19, 2020) (finding

 that the forum selection clause should be enforced between the parties to the contract and

 proceeding to Step 2 of the Howmedica framework because the remaining defendants were not

 bound by the forum selection clause).

            B. Step Two: Private Interests and Public Interests of the Non-Contracting
               Parties, and Public Interests

        At Step Two, the Court “must weigh the private interests relevant to the parties who have

 not signed any forum-selection clause, in addition to any applicable public interests.” Howmedica,

 867 F.3d at 407; see also Jumara, 55 F.3d at 879. If, on balance, this step points to the same forum

 as Step One, then the Court ends the analysis, and enforces the forum-selection clause. See

 Howmedica, 867 F.3d at 404 (“[I]f the Step One and Step Two analyses point different ways, then

 the court considers [Step Three].”); Piazza Family Trust II. v. Ciarrocchi, No. 17-1704, 2017 WL

 5146007, at *7 (E.D. Pa. Nov. 6, 2017) (“Because steps one and two point to different forums, we

 move to step three.”); Ford, 2019 WL 3492211, at *6 (“Because steps 1 and 2 favor transfer, I

 need not carry the analysis any farther.”).

                    1. The Private Interest Factors.




 4
         While the forum selection clause provides that the courts of Common Pleas sitting in Stark
 or Summit County, Ohio as alternate venues, this court can only transfer this matter to another
 federal district court.
                                                  9
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 10 of 23 PageID: 1298




            Under Section 1404(a), a court should consider the following private factors:

            (1) plaintiff's forum preference as manifested in the original choice; (2) the
            defendant’s preference; (3) whether the claim arose elsewhere; (4) the
            convenience of the parties as indicated by their relative physical and
            financial condition; (5) the convenience of the witnesses - but only to the
            extent that the witnesses may actually be unavailable for trial in one of the
            fora; and (6) the location of books and records (similarly limited to the
            extent that the files could not be produced in the alternative forum).

  Danka Funding, L.L.C. v. Page, Scrantom, Sprouse, Tucker & Ford, P.C., 21 F. Supp. 2d 465, 474

  (D.N.J. 1998) (citing Jumara, 55 F.3d at 879) (internal quotations omitted). I find that all of these

  factors are largely neutral, and weigh neither for nor against transfer.

            Diebold argues that the non-contracting parties’ private interests weigh in favor of transfer.

  Diebold contends that based on the location of the parties, “there is no forum that is convenient to

  everyone,” and the “non-contracting [d]efendants, all of which are from out-of-state, would not

  suffer any inconvenience from litigating in Ohio.” Diebold Transfer Reply Br. at 7. In that regard,

  Diebold notes that none of the non-contracting defendants opposed its transfer motion. Id. Further,

  Diebold asserts that the location of the ATMs is immaterial, rather the relevant inquiry is where

  Diebold’s books and records regarding the relevant transactions are located, which is in Ohio. Id.

  at 7-8.

            In response, Plaintiff argues that the private interest factors weigh against transfer because

  the claims arose in New Jersey, and “[t]he Automated Teller Machines (ATMs) that are material

  to this matter” as well as “[w]itnesses with knowledge as to these transactions” are located in New

  Jersey.” Pl. Transfer Opp. at 7. Moreover, to the extent defendants may have witnesses located

  elsewhere, Plaintiff asserts that Diebold has “not argue[d] that witnesses would we unavailable in

  New Jersey or the documents could not be produced in New Jersey.” Id.




                                                     10
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 11 of 23 PageID: 1299




         Here, the bulk of the private interest factors are either in equipoise or inapplicable. As an

  initial matter, Plaintiff’s forum preference is inapplicable, because the Court is only required to

  analyze the private interests of the non-parties to the forum selection clause, i.e., Chase, Loomis,

  and Brink’s Defendants. Howmedica, 867 F.3d at 401(“courts at Step Two should consider the

  private and public interests of the parties who have not signed a forum-selection agreement.”

  (emphasis added)).

         Further, both the convenience of the non-contracting parties and the witnesses are in

  equipoise and weigh neither for nor against transfer. None of the non-contracting defendants are

  citizens of New Jersey; indeed, the only party with any connection to New Jersey is Plaintiff. The

  non-contracting Defendants are purportedly citizens of different states: Chase is a citizen of Ohio,

  Notice of Removal ¶7; Loomis is a citizen of Texas, id. at ¶44; and Brink’s Defendants are citizens

  of Virginia and Maryland, id. at ¶¶50, 55. Thus, regardless of the forum, the non-contracting

  defendants, other than Chase, would be required to travel either to New Jersey or Ohio in order to

  participate in the litigation. Since none of those Defendants have opposed Diebold’s motion or

  represented that they are incapable of doing so, it appears that all of the parties are fully capable

  of traveling between the relevant states. Accordingly, this factor is largely neutral, and with respect

  to Chase, weighs slightly in favor of transfer to Ohio.

          The convenience of the witnesses may also be considered, but “only to the extent that the

  witnesses may actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879; see

  also Days Inns Worldwide, Inc. v. Ram Lodging, LLC, No. 09-2275, 2010 WL 1540926, at *7

  (D.N.J. Apr. 14, 2010) (finding that convenience of witnesses was neutral because “[t]here [was]

  no evidence that any witnesses for either party would be totally unavailable to testify in either New

  Jersey or Indiana as opposed to merely being inconvenienced by the distance”). Here, none of the



                                                    11
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 12 of 23 PageID: 1300




  non-contracting defendants has opposed Diebold’s motion. As such, there is no indication that

  any of those defendants’ potential witnesses might be unavailable, or outside the subpoena power

  of the Ohio district court. Indeed, if Plaintiff intends to take deposition testimony from one of the

  non-contracting defendants’ employees, who will presumably be critical to proving Plaintiff’s

  claims because they were the individuals with direct access to the allegedly converted funds,

  Plaintiff would likely be required to travel to defendants’ places of business, regardless of the

  lawsuit’s forum. See Fed. R. Civ. P 45(c)(1) (“a subpoena may command a person to attend a

  trial, hearing or deposition . . . within 100 miles of where the person resides, is employed or

  regularly transacts business in person”); see also Fed. R. Civ. P. 45(c)(1)(b)(i) (a subpoena may

  command a party or a party’s officer to attend a trial, hearing or deposition, “within the state where

  the person resides, is employed, or regularly transacts business in person”). Accordingly, this

  factor is also in equipoise and weighs neither for nor against transfer.

         With respect to where the claims arose, the relevant inquiry for purposes of a transfer

  motion is where is “the center of gravity of the dispute, its events and transactions.” See Park Inn

  Int’l, L.L.C. v. Mody Enters., Inc., 105 F. Supp. 2d 370, 377 (D.N.J. 2000). Aside from identifying

  Plaintiff’s location as New Jersey, the Complaint does not identify the physical locations where

  the relevant events occurred, such as the contract negotiations between it and Diebold, which

  Chase branch location the cash was withdrawn from, or where precisely the deposits retrieved

  from the ATMs were transported. 5 Further complicating matters, Plaintiff does not know which

  of the defendants is responsible for the alleged conversion, rendering it difficult to determine where




  5
          Indeed, Plaintiff’s Complaint does not even identify the location of the ATMs at issue, and
  only asserts that Plaintiff is a credit union headquartered in Bridgewater, New Jersey. In its
  briefing on this motion, however, Plaintiff clarifies that all of its ATMs are located in New Jersey.
  Pl. Transfer Opp. at 7 (“The [ATMs] that are material to this matter are all located in New Jersey.”).
                                                   12
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 13 of 23 PageID: 1301




  that harm arose. See - Lorven Techs., Inc. v. Insight Techs., Inc., No. 16-7397, 2017 WL 2670971,

  at *5 (D.N.J. June 21, 2017) (explaining that when analyzing venue with respect to a conversion

  claim, under New Jersey law, the focus is where the defendants’ refusal to return the allegedly

  converted property occurred, and thus, “an out-of-state defendant's failure to return items to an in-

  state plaintiff constitutes an omission that occurs where the defendant is located, not where the

  plaintiff is located”). Some portion of Plaintiff’s claims clearly arose in in New Jersey, where

  Plaintiff’s ATMs are located and were the allegedly converted funds were obtained. However,

  some portion of Plaintiff’s claims also likely arose in Ohio, where two of the defendants, Chase

  and Diebold, have their principal places of business. Indeed, Plaintiff alleges that cash was

  withdrawn from an account at Chase to fill Plaintiff’s ATMs, and that cash was given to Diebold

  or one of its cash carriers. Am. Compl. at ¶¶9-10. Then, while delivering the cash to Plaintiff’s

  ATMs, Diebold, or one of subcontractors, would retrieve the deposits and deliver them to Alloya.

  Id. at ¶11. Those deposits would ultimately be returned to Alloya’s account at Chase bank. Id. at

  ¶12. To the extent Plaintiff’s Complaint suggest that Chase may not have appropriately credited

  its account, the events may have occurred in Ohio, where Chase is located. Thus, this factor is

  neutral.

         The location of books and records and other physical evidence weighs slightly in favor of

  New Jersey. Plaintiff's Complaint seeks an accounting of the missing funds from the defendant

  entities, and many of the relevant documents are likely located where the majority of the entities

  have their principal place of business and where they maintain their records. Given the prevalence

  of electronically stored information and technological advances, documents or records can be

  easily moved electronically to different venues, thus the location of the books and records is not

  dispositive. Goldstein v. MGM Grand Hotel & Casino, No. 15-4173, 2015 WL 9918414, at *4



                                                   13
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 14 of 23 PageID: 1302




  (D.N.J. Nov. 5, 2015) (finding that the location of books and records did not “weigh[] in favor of,

  or against, transfer because with the advent of new technological advances, these documents or

  records can be easily moved electronically to different venues”).           However, Plaintiff has

  represented that all of the relevant ATMs are located in New Jersey. Defendants may be inclined

  to examine the ATMs, which, unlike the books and records, cannot easily be transported. Thus,

  this factor weighs in favor of New Jersey.

         On balance, the private interest factors are largely neutral and do not definitively establish

  that any one forum is clearly more convenient than another. In light of their varied citizenship,

  there is no location which would be convenient for all of the parties, and it appears that the

  Northern District of Ohio is no more convenient for the non-contracting parties than this Court.

  However, because some portion of the claims arose in New Jersey, and non-movable physical

  evidence is located here, the private interest factors weigh slightly in favor of New Jersey as the

  more convenient forum.

                     2. The Public Interests Factors

         Next, I must analyze the public interest factors to determine whether they offset the “strong

  presumption in favor of enforcing the forum-selection clauses.” Howmedica, 867 F.3d at

  403 (quoting Atlantic Marine, 571 U.S. at 63). While there is no exhaustive list of public interest

  factors, and the analysis is flexible and individualized based on the unique facts of each case,

  see Lawrence v. Xerox Corp., 56 F. Supp. 2d 442, 450 (D.N.J. 1999), typical factors include:

                 (1) the enforceability of the judgment; (2) practical considerations
                 that could make the trial easy, expeditious, or inexpensive; (3) the
                 relative administrative difficulty in the two fora resulting from court
                 congestion; (4) the local interest in deciding local controversies at
                 home; (5) the public policies of the fora; and (6) the familiarity of
                 the trial judge with the applicable state law in diversity cases.

  Jumara, 55 F.3d at 879-80.

                                                   14
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 15 of 23 PageID: 1303




         Here, Diebold argues that public interest, including the “current state of congestion in [this

  District]” and the interests of the non-contracting defendants’ home states, weighs in favor of

  transfer. Diebold Transfer Reply at 8-9.

         On the other hand, Plaintiff argues that “familiarity of the trial judge with applicable state

  law in diversity cases” would weigh against transfer of the matter to Ohio, because New Jersey’s

  substantive law is applicable to this action. Pl. Transfer Opp. at 8. Plaintiff further argues that,

  because New Jersey law is to be applied and the conduct at issue occurred in New Jersey, this

  state’s interest in deciding local controversies at home, also weighs against transfer. Id.

         I find that the balance of the public interest factors weighs slightly against transfer, because

  New Jersey law governs this matter, and New Jersey also has an interest in vindicating a harm to

  one of its corporate citizens. As an initial matter, neither party has suggested that a judgment

  rendered in one forum would not be enforceable in the other and, accordingly, this factor does not

  weigh in favor of either forum. See Moore’s Federal Practice — Civil § 111.13 (“[W]hen both

  forums are federal district courts, this factor has little relevance because it is unlikely that there

  would be any significant difference in the difficulty of enforcing a judgment rendered by one

  federal forum or the other.”).

           Here, both New Jersey and Ohio have some interest in deciding this case. Two of the

  defendants are Ohio entities, and thus, Ohio has a local interest in regulating the conduct of its

  corporations and individual citizens, which includes defendants Chase and Diebold and their

  respective employees. However, New Jersey has a countervailing interest in protecting Plaintiff’s

  interests as Financial Resources is a New Jersey entity. Indeed, New Jersey has an interest in

  providing a forum for a business operating in its state to vindicate its rights, particularly where the

  alleged wrongs may have occurred in the state. See Days Inns Worldwide, No. 09-2275, 2010 WL



                                                    15
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 16 of 23 PageID: 1304




  1540926, at *8 (finding that where two forums had an interest in a dispute, the state which was the

  “center of gravity” had the “stronger local interest in the outcome”). Further, pursuant to the

  parties’ choice of law provision, this matter is to be governed by New Jersey law. Accordingly,

  these factors weigh against transferring venue.

          However, the administrative difficulties stemming from court congestion heavily support

  transferring this matter. The district of New Jersey has a demonstrably heavier caseload than the

  Northern District of Ohio. The most recent U.S. Court’s Statistics and Reports indicate that as of

  March 31, 2019, there were 39,167 pending cases in New Jersey and 5,193 pending in the in the

  District of Ohio. See U.S. Courts, Table C-1, “U.S. District Courts–Civil Federal Judicial Caseload

  Statistics,”https://www.uscourts.gov/statistics/table/c-1/federal-judicial-caseload-

  statistics/2020/03/31. The relative congestion of dockets in the two districts suggests that this

  action is likely to proceed to trial, or otherwise reach its resolution, more efficiently in the Northern

  District of Ohio than in this Court. Moreover, this District is facing a judicial emergency as a

  result of long-standing judicial vacancies, which only further contributes to the court’s congestion.

  See Ford., No. 18-2800, 2019 WL 3492211, at *6 (finding that court congestion weighed in favor

  transfer because “the Administrative Office of the Courts has declared the District of New Jersey

  to be in a state of judicial emergency, with weighted filings of 903 cases per judgeship, the second

  highest in the nation. Of 17 allocated judgeship slots, 6 are vacant.”) Thus, this factor weighs in

  favor of transfer.

          Having reviewed both the private and public interests of the non-signatories to the forum

  selection clause, I find that the totality of the factors weighs slightly against transferring Plaintiff’s

  claims against Chase, Brink’s Defendants, and Loomis Armored, Inc to the Northern District of

  Ohio. Because that conclusion conflicts with Step One’s presumption that the claims against



                                                     16
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 17 of 23 PageID: 1305




  Diebold should proceed in Ohio, I must proceed to Step Three and consider the possibility of

  severance. See Howmedica, 867 F.3d at 408.

             C. Step Three: Threshold Issues Related to Severance

         At Step Three, the Court considers threshold issues related to severance such as “the

  presence of indispensable parties and defects in subject-matter jurisdiction, personal jurisdiction,

  venue, or joinder.” Howmedica, 867 F.3d at 408. In some cases, severance of claims or parties

  might be clearly warranted “to preserve federal diversity jurisdiction; to cure personal jurisdiction,

  venue, or joinder defects; or to allow for subsequent impleader.” Id. at 404. Severance may also

  be impossible in other situations, “such as when a party is indispensable under Federal Rule of

  Civil Procedure 19(b).” Id. (citing Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 572–

  73 (2004); Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 421–22 (3d Cir. 2010)). “If only

  one outcome for resolving the transfer motion satisfies the constraints identified at this step, then

  the court adopts that outcome and the transfer inquiry ends. But if more than one outcome satisfies

  the threshold severance constraints, then the court continues to Step Four.” Corsentino v. Meyer's

  RV Centers LLC, No. 20-03287, 2020 WL 4199744, at *9 (D.N.J. July 22, 2020)(citing

  Howmedica, 867 F.3d at 404).

         Here, the parties’ arguments at Step Three only address the practicality of severance.

  Plaintiff argues that “it would be a waste of resources to splinter the case and have the same facts,

  witnesses and arguments heard in two different courts” and that it “also impractical to sever the

  cases because this is a case involving conversion, where comparative fault would be apportioned

  among the Defendants.” Pl. Transfer Opp. at 10. In response, Diebold contends that any risk of

  duplicative litigation can be reduced through the use of procedural mechanisms “such as common

  pre-trial procedures, video depositions, stipulations, etc., which can echo those used by judges in


                                                   17
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 18 of 23 PageID: 1306




  cases managed pursuant to multidistrict litigation statutes, and which can encompass joint oral

  argument and bellwether trials if necessary and appropriate.” Diebold Transfer Mot. at 10 (quoting

  Howmedica, 867 F.3d at 409).

                     1. Indispensable Parties

         Fed. R. Civ. P. 19(a)(1)(A) provides: “A person who is subject to service of process and

  whose joinder will not deprive the court of subject-matter jurisdiction must be joined as a party

  if…in that person's absence, the court cannot accord complete relief among existing parties.”

         Plaintiff indirectly suggests that severance is inappropriate because Defendants may be

  jointly and severally liable where comparative fault is at issue. However, “the possibility of a

  subsequent adjudication that may result in a judgment that is inconsistent as a matter of logic [does

  not] trigger the application of Rule 19.” Fields v. Volkswagonwerk AG, 626 F.2d 293, 301 (3d

  Cir. 1980) Indeed, “it is never necessary ... to join a joint tortfeasor as a defendant in an action

  against other tortfeasors.” Rodin Props.-Shore Mall v. Cushman & Wakefield of Pa., 49 F.Supp.2d

  709 (D.N.J.1999); see also K.J. ex rel. Lowry v. Div. of Youth & Family Servs., 363 F. Supp. 2d

  728, 750 (D.N.J. 2005) (“As a matter of law, joint tortfeasors are not indispensable parties. “).

  Accordingly, I find that find that no defendant is an indispensable party under Rule 19.

                     2. Personal Jurisdiction

         Here, neither party asserts that transferring this matter would create a defect with respect

  to personal jurisdiction. Nor do I independently find that such a defect would exist. As an initial

  matter, Diebold is incorporated in Ohio and is plainly subject to personal jurisdiction in that state.

  Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (explaining that corporations are subject to

  general jurisdiction in their place of “incorporation and principal place of business.”) Even if it

  were not, under the terms of the forum selection clause, Diebold has waived personal jurisdiction


                                                   18
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 19 of 23 PageID: 1307




  in Ohio. See Coronato Cert.., Ex. A, Section 15.1.(“the parties mutually acknowledge and agree

  that they will not raise, in connection with any suit, action or proceeding brought in any of the

  above referenced Courts, any defense or objection based upon lack of jurisdiction, improper venue,

  inconvenience of forum or the like”). Similarly, Chase, one of the non-signatory Defendants,

  maintains its “main office in the State of Ohio” and is also subject to personal jurisdiction there.

  Notice of Removal at ¶35.

         Whether an Ohio court may exercise personal jurisdiction over Loomis and the Brink’s

  Defendants, is a closer question; unlike Chase and Diebold, those defendants are not subject to

  general jurisdiction in Ohio. However, they are both, arguably, subject to specific jurisdiction in

  Ohio. Daimler AG, 571 U.S. at 127. Specific jurisdiction exists over a non-resident defendant

  where the plaintiff's claim “arise[s] out of or relate[s] to the defendant's contacts with the forum.”

  To examine whether specific jurisdiction exists, courts apply a three-part inquiry: (1) Defendant's

  activities must be purposefully directed at the forum; (2) “[P]laintiff's claim[s] must arise out of or

  relate to at least one of those specific activities”; and (3) The assertion of jurisdiction must be

  reasonable or “otherwise comport[ ] with fair play and substantial justice.” Marten v. Godwin, 499

  F.3d 290, 296 (3d Cir. 2007) (internal quotations and citations omitted). Here, the claims against

  Loomis and Brinks Defendants both stem directly from their roles as the subcontractors for

  Diebold, an Ohio entity.      During the events underlying this lawsuit, Loomis and Brink’s

  Defendants were acting at the direction of an Ohio entity, subjecting them to personal jurisdiction

  in that state. Loomis and Brink’s Defendants knowing involvement with the in-state defendant,

  Diebold, is sufficient to support the exercise of personal jurisdiction in Ohio with respect to the

  claims against them, all of which stem from that relationship. Moreover, personal jurisdiction is




                                                    19
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 20 of 23 PageID: 1308




  waivable, and the Court presumes, based on Loomis and Brink’s Defendants’ decision not to

  oppose this motion, that they would not object to the exercise of personal jurisdiction in Ohio.

                      3. Venue

          For the purpose of establishing venue, “a defendant that is a corporation shall be deemed

  to reside in any judicial district in which it is subject to personal jurisdiction at the time the action

  is commenced.” 28 U.S.C. § 1391(c). Because all of the defendants are subject to personal

  jurisdiction in Ohio, they are also subject to venue here. Furthermore, Ohio is where Plaintiff’s

  funds were ultimately transmitted, and from where Diebold directed its subcontractor, thus, “a

  substantial part of the events or omissions giving rise to the claim[s] occurred” in Ohio. 28 U.S.C.

  § 1391(b)(2)

          In sum, at Step Three, the Court may transfer all or some of Plaintiff's claims without

  creating a jurisdictional defect, but it also may retain the whole case. Because any outcome satisfies

  the threshold severance constraints, “in deciding where the whole case should proceed,” the Court

  continues to Step Four. Howmedica, 867 F.3d at 404

          Having considered venue and personal jurisdiction considerations, it appears that

  severance is neither clearly warranted nor clearly disallowed therefore, I proceed to Step Four and

  select the appropriate forum based on a combination of interests.

              D. Step Four

          The inquiries at Steps One, Two, and Three of the Howmedica analysis present this Court

  with three options: 1) transfer the entire case to the Northern District of Ohio, 2) retain the entire

  case, here, in New Jersey, or 3)sever the claims against Diebold and transfer them to the Northern

  District of Ohio, while retaining the claims against the non-signatories to the forum selection

  clause. At Step Four, three considerations guide the analysis of which option should be selected:



                                                     20
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 21 of 23 PageID: 1309




  “efficiency, the non-contracting parties’ private interests, and Atlantic Marine’s directive that

  courts should not ... disrupt the parties’ settled expectations embodied in forum-selection clauses

  except when other factors overwhelmingly weigh against enforcing the [forum selection]

  clause[].” Howmedica, 867 F.3d at 409 (internal quotation marks and citation omitted). The court

  “can decline to enforce a valid forum selection clause only if [it] determine[s] the strong public

  interest in upholding the contracting parties' settled expectations is ‘overwhelmingly’ outweighed

  by the countervailing interest.” Pieazza Family, No. 17-1704, 2017 WL 5146007, at *8 (quoting

  Howmedica, 867 F.3d at 408.).

         Here, I find that the interest of efficiency is best served by transferring this case, in its

  entirety, to the Northern District of Ohio. As an initial matter, severance would constitute a waste

  of resources and impede judicial efficiency. Here, Plaintiff has brought the same two claims

  against all of the parties: conversion and a request for an accounting, which all stem from the same

  set of facts, and a situation which plainly supports litigating all of the claims in a single district.

  See Cont'l Grain Co. v. The FBL–585, 364 U.S. 19, 26,(1960) (“To permit a situation in which

  two cases involving precisely the same issues are simultaneously pending in different District

  Courts leads to the wastefulness of time, energy and money that § 1404(a) was designed to

  prevent.”). Critically, Plaintiff’s claims against all of the Defendants, except for Chase, stem

  directly from its contract with Diebold, as all of the other non-signatory defendants are Diebold’s

  subcontractors. Further, the nature of Plaintiff’s allegations are such that the claims against each

  of the defendants are inextricably intertwined, because Plaintiff allegedly cannot discern whether

  the funds were taken by Diebold or one of its subcontractors, en-route to the funds’ destination or

  whether the discrepancy is an accounting error by Alloya or Chase, which also supports litigating

  the claims in tandem. Moreover, one of the non-signatories to the forum selection clause, Loomis,



                                                    21
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 22 of 23 PageID: 1310




  has asserted a cross-claim against all of its co-defendants, further supporting the adjudication of

  all of the claims in a single forum. See ECF No. 35, Loomis Amended Answer.

         Further, any prejudice that transfer would create with respect to the private interests of the

  non-parties to the forum selection clause, is minimal, at best. Here, as described above the private

  interests of Loomis, Chase, and Brink’s Defendants were largely neutral or in equipoise, and weigh

  only very slightly against transfer, primarily because a portion of the events giving rise to the

  claims occurred here and this is where Plaintiff’s ATMs are located. The non-contracting

  defendants are incorporated and have their principal places of business in various states, including

  Ohio, not New Jersey. Regardless of the forum, the non-contracting defendants, other than Chase,

  would be required to travel either to New Jersey or Ohio in order to participate in the litigation,

  and New Jersey is no more convenient for them than Ohio. Diebold’s interest in upholding the

  contracted-for forum selection clause strongly outweighs the minimal interests of the non-

  contracting Defendants in having this matter heard in New Jersey. As noted, supra, none of those

  defendants chose to oppose Diebold’s motion to transfer this matter.

         I recognize that, to a certain degree the “local interest in having localized controversies

  decided at home” and the application of New Jersey law weigh in favor of maintaining the

  litigation in this District. However, as explained, supra, Plaintiff’s claims are not wholly a local

  controversy, and Ohio also has an interest in the adjudication of this dispute. That said, I find that

  the public interest in judicial efficiency, particularly in light of the judicial emergency facing this

  District and “the strong public interest in upholding the contracting parties’ settled expectations is

  [not] overwhelmingly outweighed by the countervailing interests.”                  Howmedica, 867

  F.3d. at 405 (internal quotation marks and citation omitted); see also Sweet Charlie's Franchising,

  No. 19-4618, 2020 WL 3405769, at *5 (finding that judicial efficiency would be best served by



                                                    22
Case 3:20-cv-06180-FLW-DEA Document 42 Filed 01/27/21 Page 23 of 23 PageID: 1311




  transfer of entire case, were severance would result in duplicative proceedings and the burden on

  non-contracting parties was “not enough to overcome the forum selection clause and the resulting

  strong presumption in favor of the [transferee court].”). Ultimately, granting Diebold’s motion to

  transfer and transferring all of the claims is the best solution because it both honors the forum

  selection clause, and poses minimal prejudice to the non-contracting parties’ private interests.

  Exercising my discretion under Section 1404(a), I find that the interests of justice are best served

  by transferring this action to Ohio pursuant to the forum selection clause in the Services

  Agreement.

         Because I find that transfer is warranted, I will not address Diebold, Chase, or Brink’s

  Defendants’ respective motions to dismiss for failure to state a claim. The parties may renew their

  motions in the Northern District of Ohio.

  IV.     CONCLUSION

         For the reasons set forth above, Defendants' Motion to Transfer is GRANTED and this

  matter is transferred to the United States District Court for the Northern District of Ohio. Diebold,

  Chase, and Brink’s Defendants’ respective motions to dismiss pursuant to Federal Rule of Civil

  Procedure 12(b)(6) are all DENIED without prejudice, with the right to refile such motions in the

  transferee court.




  Dated: January 27, 2021                                              s/ Freda L. Wolfson

                                                                       Freda L. Wolfson
                                                                       U.S. Chief District Judge




                                                   23
